Opinion
per Curiam,
This is an appeal from the decree of the court below en banc overruling the decree nisi of the chancellor refusing to set aside a transfer of realty by the appellees to the appellants.
The court en banc reversed the chancellor’s findings and made its own independent determination of *486the facts. We have fully and carefully examined the reasons it gave for so doing together with the entire record to determine whether such action was justified, keeping in mind the great weight to which the original findings of the chancellor are entitled. We conclude that the action of the court en banc was justified.
Decree affirmed with costs to appellants.